White, J.
In this case, the appeal is taken from a judgment of conviction for theft of a stallion, wherein the punishment was affixed at five years’ confinement in the penitentiary.
No complaint is made of any of the proceedings had on the trial, except the action of the court in overruling the motion for a new trial, which motion was based upon the ground that the verdict is contrary to the law and the evidence.
As to the law, it is fully and appropriately set out in the charge of the court, and no additional instructions were asked for the defendant. It is contended that the evidence is not sufficient. As disclosed in the record before us, we think the jury were fully warranted in the conclusion of the defendant’s guilt. It is true, he attempted to prove by one Martin Joice that he had bought the stallion, on the night on which the same was stolen, from a man the witness did not know, and whom he (witness) could not describe. If the jury could have believed this witness Joice’s testimony, as incredible and improbable as it appears, doubtless *166they would have acquitted the defendant. But it seems the jury did not believe his tale, and in discrediting and disbelieving it, we cannot see that they erred. They saw the witnesses and heard them testify, and the court charged them that if they “ believed from the evidence that the defendant purchased the stallion charged to have been stolen, they should a.cquit him.” We see no error, and the judgment is affirmed.

Affirmed.